Title: To Thomas Jefferson from Joseph Loring, 8 September 1808
From: Loring, Joseph
To: Jefferson, Thomas


                  
                     Sire 
                     
                     Boston September 8th. 1808
                  
                  It may be considered an improper assurance, by mail for a private citizen to address the President of the United States; on a Subject, that immediatly concerns himself. but your well Known philanthropy towards all mankind, induces me to take this Liberty; more especially as I have experienced misfortunes on misfortunes, occasioned by the conduct of Government, and my political Sentiments.—
                  In the Years 1794, 1795 & 1796. I was in Europe transacting the commercial concerns of Adams & Loring of this Place; being one of that Firm—on my return in the Year 1797, we undertook to make our regular remittances to Europe, for the payment of our debts; in doing which we had the greatest part of two Brigs & Cargoes bound to London, taken by the French for the want of a Roll of Equipage; and a ship from the Havana to this Place taken by an English Privateer—One of the Brigs was called the John commanded by Capn. James Scott Junr, which was noticed as a complaint in the Hone. Elbridge Gerry’s despatches when Minister to France—
                  Before these captures the concern of Adams & Loring were worth about 55,000 Dollars clear—and by the loss of this Property occasioned by the expunging of the 2d Article of the French Treaty, Done at Washington in February 1801. & the damages by the capture of our Ship by the English Privateer; we were necessitated to compromise our affairs; and by so doing became nearly beggars. After this by industry, I got a little forward in business; but my old concerns still oppressed me—and being well known for my political Sentiments in this Town, I was requested by a band of young Republicans to take command of them; as a Company by the stile of the Washington Infantry, which I did considering it useful to my country, and I am now in commission as Captain. I also held the last two years the office of Notary Public by the Suffrages of last years Legislature—For these causes and any political sentiments, I have continually met the frowns of my political opponents, in any military, merchantile & civil capacity; so that I can have no accomodations, assistance, or countenance in any Business in this my native place—I am now under the necessity of offering my services to our Government, in a pecuniary point of view, and of requesting some appointment—
                  I therefore take the liberty to enclose you copies of Recommendations, I forwarded to the Secretary of War; the originals of which are no doubt in his Office; and which did not avail me, as there were no vacancies—
                  If necessary I can procure others from Doctor Eustis, Genl. Varnum, and many other republicans in and about Boston, who are acquainted with my character—
                  I have no particular Situation to ask;—but whatever is in your gift, that my abilities are equal to; would at this Time be doing an essential service to a plain & determined Republican; who has a Wife & Children to maintain, without any employment; and whose Situation is occasioned by misfortunes and persecutions above stated—Wishing you all health and every happiness that a grateful People ought to afford you 
                  I am with high consideration Your most Obedient and very humble Servant
                  
                     Joseph Loring Junr 
                     
                  
               